Citation Nr: 9903738	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently rated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for the veteran's PTSD and assigned a 50 
percent evaluation.


FINDING OF FACT

The veteran's PTSD is manifested by recurring depression, 
irritability, and nightmares.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.  Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997).  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The U. S. Court of Veterans Appeals (Court) has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for 
any one of the [the] conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In 
the case where there is a question as to which of two 
evaluations applies to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  In determining disability 
compensation, the Board must consider all potential 
applicable regulations and laws relevant to the veteran's 
assertions and issues raised in the record, and state the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1998).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

Under the rating criteria relevant to mental disorders, a 50 
percent evaluation is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R.  Part 4, Diagnostic Code 9411.

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9411.

Further, a rating of 100 percent under Diagnostic Code 9411 
is only merited in those situations in which the veteran's 
mental disability rises to a state of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of metal health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  The Court, in 
Carpenter v. Brown, 8 Vet.App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.   


II. Factual Background

A review of the record reveals that the RO granted service 
connection for the veteran's PTSD in a rating decision dated 
in July 1997 and assigned a 50 percent evaluation effective 
from November 1996.  Essentially, the RO based its decision, 
in pertinent part, on the veteran's service medical records, 
a 1970 VA examination, VA outpatient treatment records for 
treatment rendered from 1978 to 1981, and from 1995 to 1996, 
a June 1997 VA examination, and the veteran's personal 
statements.

A review of the veteran's service records confirms that the 
veteran was in combat during Vietnam and was awarded a Combat 
Action Ribbon.  Additionally, VA outpatient records reveal 
intermittent depression and suicidal ideation, and that the 
veteran becomes easily agitated and tearful upon recalling 
his combat experiences.  Further noted is that the veteran 
report a history of repeated nightmares and flashbacks 
triggered by intense emotions.  Also, the veteran reported 
that he has no friends and that he cannot trust anyone.  
Further, although the veteran stated that he works in a shop, 
he often loses track of what he is doing and has to repeat 
steps.  Also, the veteran stated that he cries a lot and 
loses control of his anger.  

Subsequently, in the June 1997 VA examination, the examiner 
noted the veteran's reported military experiences that 
included being shot at and losing friends who were killed.  
Further, when the veteran was discharged, he reported that he 
was unable to control his temper, drank excessively, and 
smoked marijuana.  He stated that now he does get along with 
people, and tends to get angry more with himself than with 
anyone else.  He further admitted that he still has problems 
in controlling his impulses and lashes out in anger at times.  
He reported that he has been married four times and that he 
has taken some of his anger from Vietnam-related experiences 
out on his son.  He noted that he and his wife do not 
socialize on any regular basis with anyone.  

Upon examination, the examiner noted that the veteran's 
thinking processes were sequential, pertinent, and relevant.  
Thought content showed no evidence of delusions, obsessions, 
or compulsion, and the veteran denied hallucinations.  
Further, the veteran was oriented as to time, place, and 
person, and was able to do simple and complex abstractions.  
The veteran's recent and remote memory was grossly intact and 
he showed that he had a general fund of information 
appropriate for his life experience and formal education.  
The veteran demonstrated intellectual insight and judgment 
for simple social situations.  He was able to demonstrate a 
general understanding of business practices, including 
financial obligations, and was considered competent for 
financial purposes.  

The examiner recited the veteran's subjective complaints, 
including such things as unexpected loud noises that cause 
the veteran to duck down or cover up, rapid heart pounding, 
physical shaking, sweating, labored breathing, and angry 
outbursts.  Further, the veteran reported that if someone 
unexpectedly touches him, he might react by grabbing and 
throwing the person.  The veteran noted that he works as a 
machinist and that the owner is very sympathetic to him.  He 
has had some trouble at work because of his anger, and has 
been warned that he could lose his job if he cannot control 
himself.  The veteran worries that he may hurt someone.  The 
examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 20 based on evidence that he presents danger of 
hurting others.

Thereafter, the record includes a VA hospital record for 
hospitalization from October to November 1997 for medication, 
group, and individual therapy.  The veteran reported suicidal 
feelings and thus was hospitalized.  At the time of 
admission, the veteran's mental status was noted as depressed 
and negative with decreased concentration and difficulty with 
short-term memory.  The examiner reported that the veteran 
had suicidal ideas but had no plan or intent, no 
hallucinations, and no paranoia.  The veteran was alert and 
oriented times three.  Further, the examiner stated that the 
veteran was cooperative and in no apparent distress.  
Throughout the period of hospitalization, the examiner stated 
that the veteran was medically stable.  

During this period, the veteran stated that he had thought 
that he was going to lose his job because he was unable to 
perform his duties properly.  He stated that his last 
flashback was two years earlier, and that although he had 
some nightmares, he did not believe that he his symptoms had 
increased.  At the time of discharge, the examiner reported 
that the veteran was cooperative and stable, exhibited no 
manic or hypomanic symptoms, and was sleeping better.  His 
affect was appropriate with increased range, he was alert and 
oriented, and there was no sign of delirium.  The veteran was 
given medication at discharge.  Relevant diagnoses include 
bipolar mood disorder, depressed, and alcohol-induced 
dementia (mild) ruled out at Axis I; psychosocial and 
environmental issues, including occupation problems with 
recent difficulty at work secondary to depression; economic 
problems; problems with support group, conflict with wife, 
and no friends at Axis IV; and a GAF score of 40 at Axis V.

III.	Analysis

Initially, the Board finds that the veteran in this case has 
indicated increased disability; therefore, this case is well 
grounded.  38 U.S.C.A. § 5107; see also Proscelle v. 
Derwinski, 2 Vet. App. 629.  In this case, the determinative 
issue is whether the veteran is entitled to an evaluation in 
excess of 50 percent prior for his service-connected PTSD.  
Thus, this veteran's present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55.  
Further, in view of the clinical data of record and as per 
38 U.S.C.A. § 5107(a), the Board perceives that current 
evidence is sufficient to address current disability status 
and that no further assistance to the veteran is required.  
38 U.S.C.A. § 5107(a); see also Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).
As stated herein, in the July 1997 rating decision when the 
RO granted service connection and assigned a 50 percent 
rating for the veteran's PTSD, it considered documents 
related to the veteran's period of service in which there was 
evidence of combat-related experiences.  Further, the RO 
considered outpatient records for treatment rendered in 1980 
to 1981, and from 1995 to 1996, the veteran's personal 
statement dated in February 1997, and VA examination 
conducted in June 1997.  Thereafter, the veteran provided 
records from hospitalization during October and November 1997 
for complaints of suicidal ideas, depression, and fear of 
losing his job.  The Board recognizes that the evidence most 
probative in its decision is the clinical findings from the 
1997 VA examination and the hospitalization record from 
October 1997.  Upon review of this evidence, and the record 
in its entirety, the Board concludes that the veteran in this 
case has not presented competent evidence of increased 
symptomatology such that his mental disorder warrants an 
evaluation in excess of 50 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board recognizes that during the 1997 VA examination, the 
veteran complained of sleeplessness and recurring nightmares, 
uncontrolled anger, and depression.  The examiner noted at 
that time that the veteran clearly was agitated easily and 
physically trembled upon recalling Vietnam-related 
experiences.  However, the examiner stated that the veteran 
was appropriately and neatly dressed, his thought processes 
were logical and sequential, there was no evidence of 
obsessions, compulsions, or hallucinations, and the veteran 
was well oriented as to time, place, and person.  Further, 
the examiner reported that the veteran's memory was intact, 
and that he demonstrated intellectual insight and judgment 
for simple social situations.  Additionally, the examiner 
noted that the veteran was employed, and that his employer 
was sympathetic and lenient toward him.  Thus, in this 
respect, the veteran has not shown symptomatology referable 
to the criteria for an evaluation in excess of 50 percent.  
Id.

Nonetheless, the Board acknowledges that during the 1997 
examination, the examiner rendered a diagnosis of chronic 
PTSD and a assigned a GAF score of 20, based on evidence that 
the veteran presented some danger of hurting others.  The 
Board does not doubt the seriousness of the examiner's 
diagnosis or the veteran's assertions of depression and 
uncontrolled anger.  However, the record does not support 
that the veteran has manifested otherwise symptomatology 
otherwise that is correlative of an evaluation in excess of 
50 percent.  Id.  Of particular significance is the 1997 
hospitalization report for treatment of the veteran's mental 
disorder, in which the record shows that upon discharge, the 
veteran was stable, demonstrated appropriate affect, was 
oriented without signs of delirium, and showed renewed energy 
and hope toward his responsibilities.  Furthermore, at that 
time, the examiner reported a GAF score of 40.  Moreover, the 
veteran did not demonstrate signs of suicidal intent, or 
illogical speech; appeared to function independently and 
appropriately; and was not disoriented or neglectful of his 
personal appearance and hygiene.  Id.  In fact, at discharge, 
the veteran did not appear to be in any apparent distress, 
reported that he had not had a flashback for about two years 
and was sleeping better, and that his PTSD symptoms had not 
appeared to have increased.  Thus, in this regard, the 
evidence of record supports that the veteran's current rating 
of 50 percent is appropriate, and symptomatology related to 
his mental disorder as reported above does not substantiate 
an evaluation in excess of 50 percent.  Id.

In light of the foregoing evidence and analyses, the Board 
notes that the clinical findings and data of record do not 
substantiate an increase in excess of 50 percent for the 
veteran's PTSD.  Specifically, the preponderance of the 
evidence is against the veteran's claim that his PTSD 
disability more nearly approximates the requisite criteria 
for his current rating at 50 percent under Diagnostic Code 
9411, in that the veteran demonstrates social impairment and 
disturbances of mood, reduced reliability and efficiency, and 
experiences difficulty in maintaining effective 
relationships.  Id.  Alternatively, the veteran does not 
demonstrate impairment to the extent required for a higher 
evaluation, as noted above.  Id.  Thus, the veteran's claim 
for an evaluation in excess of 50 percent in this regard, 
must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

